GIBBONS, Circuit Judge, dissenting, with whom Judges SLOVITER, MANS-MANN, and STAPLETON
join:
In the opinion announcing the judgment of the court Judge Aldisert holds that New Jersey Motor Vehicle Agents are independent contractors. I agree with that conclusion. It is undisputed that these agents, although they perform the purely clerical functions of issuing, for a fee, motor vehicle registration certificates and drivers licenses, are not paid a fixed salary. In addition it is also undisputed that these agents hire and fire their subordinate clerks and are free to engage in other activities. Moreover, their independent-contractor status is essentially an at-will contract. Thus this appeal presents the question whether states, by contracting out functions that would normally be performed by state servants, may free themselves from the strictures of the first amendment. A majority of the court concludes that states may do so. I dissent.
One matter dealt with in the opinion announcing the judgment of the court need not long detain us; the discussion of the state action requirement. At 671-672. There is no doubt that the terminations of at-will contractual relationships of which the plaintiffs complain involve state action. It is undisputed that the terminations were accomplished by the Governor and the Director of Motor Vehicles, both acting under color of their respective offices. Thus, while the purpose of the extended state action discussion in the opinion announcing the judgment eludes me, I will proceed on the assumption, apparently shared by a substantial majority if not the entire court, that the action complained of is for first amendment purposes governmental action.
The district court, relying principally on LaFalce v. Houston, 712 F.2d 292 (7th Cir.1983), cert. denied, 464 U.S. 1044, 104 S.Ct. 712, 79 L.Ed.2d 175 (1984), concluded that the motor vehicle agents’ status as independent contractors for, rather than servants of, the state, required the dismissal of their first amendment claims. In LaFalce the Court of Appeals for the Seventh Circuit adopted the same distinction made by the Court of Appeals for the Eighth Circuit. See Fox & Co. v. Schoemehl, 671 F.2d 303, 304 (8th Cir.1982) (patronage dismissal by City of St. Louis of independent auditors held to be constitutional); Sweeney v. Bond, 669 F.2d 542, 545 (8th Cir.) (patronage dismissal by Missouri of independent-contractor motor vehicle agents held to be constitutional), cert. denied, 459 U.S. 878, 103 S.Ct. 174, 74 L.Ed.2d 143 (1982). The judges in the majority here also adopt that servant/indepen*681dent-contractor distinction. That distinction is entirely irrelevant to the animating purposes of the first amendment. Moreover, its adoption has the potential for eroding the first amendment’s protection of millions of Americans whose livelihood depends upon the expenditure of funds raised by federal, state, and local governmental entities.
If Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976) (plurality opinion), were a procedural due process case aimed at the protection of an expectation in continued employment found in state law, the distinction adopted by the majority between servants and independent contractors arguably would be relevant. In such a hypothetical case, the degree of due process protection might well depend on the degree of economic dependence of the plaintiff on the contract or property right being terminated.1 See, e.g., Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970). In Elrod, however, there was no state-law expectation in the continuance of an at-will employment relationship. Both Justice Brennan’s plurality opinion and Justice Stewart’s concurring opinion rest squarely upon the government’s interference with a federally protected substantive liberty interest — freedom from government attempts to control beliefs and associations. When the Supreme Court in Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), reaffirmed the Elrod rule, it dealt, again, with a case in which there was no state law property interest, and rested its holding upon the existence of a federally protected substantive liberty interest. The Supreme Court has never suggested that the availability of the substantive protection of the first amendment depends upon the economic status of the party claiming that protection.2
The first amendment protects all persons in the United States.3 Concededly its prohibitions are not absolute. However, when the Elrod Court faced the question whether the government could fire employees for purely political reasons, it was not writing on a clean slate. Rather, “the theory that public employment which may be denied altogether may be subjected to any conditions, regardless of how unreasonable, ha[d] been uniformly rejected.” Keyishian v. Board of Regents, 385 U.S. 589, 605-06, 87 S.Ct. 675, 684-85, 17 L.Ed.2d 629 (1967). For example in Wieman v. Updegraff 344 U.S. 183, 73 S.Ct. 215, 97 L.Ed. 216 (1952), the Court had invalidated a requirement that state employees deny past or present association with Communists. Id. at 191-92, 73 S.Ct. at 218-19. In Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960), the Court held that teachers employed on a year-to-year basis could not constitutionally be required to disclose to the government the organizations to which they belonged or regularly contributed. Id. at 490, 81 S.Ct. at 253. In Keyishian the Court invalidated a New York statute barring state employment on the basis of membership in “subversive” organizations. 385 U.S. at 606, 87 S.Ct. at 685. In Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), the *682Court rejected the contention that public school teachers could be terminated for public statements on matters of public interest. Id. a 574-75, 88 S.Ct. 1737-38. And in Lefkowitz v. Turley, 414 U.S. 70, 94 S.Ct. 316, 38 L.Ed.2d 274 (1973), the Court expressly rejected, for purposes of the privilege against self-incrimination, any distinction between the status of an at-will servant and an at-will independent contractor. Id. at 78, 94 S.Ct. at 322.
Given this unbroken line of authorities it was hardly surprising that a majority of the Court in Elrod rejected the contention that state servants occupying nonpolicymaking positions surrendered their first amendment rights upon accepting state employment. The opinion announcing the judgment of this court hyperbolically describes Elrod and Branti as “revolutionary holdings.” They are hardly revolutionary in light of the unbroken line of authorities from 1952 through 1973. Indeed, neither the judges in the majority nor the judges writing for the Seventh and Eighth Circuits point to any Supreme Court majority opinion that ever suggested that government benefits could be distributed upon the basis of political beliefs or affiliations. Indeed, the Supreme Court has adopted the opposite view stating that “[i]t is too late in the day to doubt that the liberties of religion and expression may be infringed by the denial of or placing of conditions upon a benefit or privilege.” Sherbert v. Verner, 374 U.S. 398, 404, 83 S.Ct. 1790, 1794, 10 L.Ed.2d 965 (1963) (footnote omitted).
The only state interest recognized in Elrod as sufficient to justify a limitation on first amendment rights was the state’s interest in having policymaking positions occupied by persons deemed sympathetic to the policies espoused by ejected public officials. 427 U.S. at 366, 372-73, 96 S.Ct. at 2686, 2689. In Branti the Court held that “the ultimate inquiry is not whether the label ‘policymaker’ or ‘confidential’ fits a particular position; rather the question is whether the hiring authority can demonstrate that party affiliation is an appropriate requirement for the effective performance of the public office involved.” 445 U.S. at 518, 100 S.Ct. at 1294. Applying that standard, the Court disapproved of the discharge of nine assistant public defenders.
Thus Elrod and Branti did not announce any “revolutionary” first amendment right applicable only to servants of the government. Rather they rejected the contention that public employees have lesser first amendment rights than are enjoyed by other members of society. This interpretation of the Elrod and Branti holdings is consistent with the Court’s treatment of public-employee, first-amendment claims both prior to and since 1980. For example, in Pickering the Court, after first rejecting the contention that public employees “may be constitutionally compelled to relinquish the First Amendment rights they would otherwise enjoy as citizens to comment on matters of public interest,” went on to consider whether a compelling state interest of the state as an employer could overcome the employees’ federal substantive liberty interest. 391 U.S. at 568, 88 S.Ct. at 1734. Justice Marshall noted that “[i]t is ... perfectly clear that, were appellant a member of the general public, the State’s power to afford the appellee Board of Education or its members any legal right to sue him for writing the letter at issue here would be limited by the requirement that the letter be judged by the standard laid down in New York Times [v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964)]”. Pickering, 391 U.S. at 573, 88 S.Ct. at 1737. The Court then held unanimously that the public employee enjoyed the same first-amendment right to free expression as did the general public. Id. at 574, 88 S.Ct. at 1737. More recently in Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), the Court held that the first-amendment rights of public employees were the same as, not greater than, those of the general public. Id. at 147, 103 S.Ct. at 1690. “Our responsibility,” wrote Justice White, “is to ensure that citizens are not deprived of fundamental rights by virtue of working for the government; this does not require a grant of immunity for employee *683grievances not afforded by the First Amendment to those who do not work for the State.” Id.
The judges in the majority stand the Supreme Court’s reasoning on its head. They treat the status of servant of the government as if, in Elrod and Branti, the Court had anointed the holders of such status with first-amendment rights not conferred upon others. The recognition of a limited exception to the general protection afforded by the first amendment is thus converted into a limitation upon the first-amendment rights of citizens. The fallacy of such reasoning is patent. By treating the Elrod/Branti rule as a “revolutionary” rule applicable only to servants of government, the judges in the majority manage to avoid the balancing of interests required by the Constitution. The critical question is whether the state’s interests in firing independent contractors because of their political associations are sufficiently compelling to overcome the contractors’ first amendment interests.
Instead of focusing on a state interest that is entitled to greater consideration when weighed against independent contractor’s first-amendment rights, the judges in the majority, as well as the authors of the circuit court opinions on which they rely, focus on the supposed economic differences between state servants and state independent contractors. As noted above, this argument is at best relevant only to due process protection of property interests. It has never been suggested that the substantive liberty interests enshrined in the first amendment vary with the economic status of the party exercising them. Even if courts were to treat the degree of economic impact as a fair measure of the degree of first-amendment infringement, however, they would still be obliged to identify a government interest that is compelling and to determine whether the means chosen were the least restrictive available. See Elrod, 427 U.S. at 362-68, 96 S.Ct. at 2684. No such analysis has been attempted. The only state interest that is even mentioned is the interest in political patronage, an interest found wanting in Elrod, see 427 U.S. at 364-69, 96 S.Ct. at 2685-87, and an interest that has never been recognized in a first amendment context by a majority of the Supreme Court. Even in identifying this interest, however, the majority does not engage in the necessary comparison of the state’s interests in partronage to the independent contractors’ interests in freedom of belief and association. The majority simply assumes, without analysis, that independent contractors lack any substantive liberty interests that need to be accommodated to the patronage interest of incumbent officials.
It is not self-evident that the state’s interest in patronage takes on greater weight in the independent-contractor context. Indeed just the opposite seems apparent. The sole reason articulated by the majority for distinguishing independent contractors from public employees, in the context of patronage discharges, is the lesser economic impact on the independent contractor. See at 674. Restated, the rationale is that employees who are fired lose their entire income while independent contractors lose only one source of income. Aside from the fact that this is not always the case, this reasoning relies on a difference without constitutional significance. The constitutional wrong condemned in Elrod and Branti was the state’s attempt to control the beliefs and associations of its citizens. See Branti, 445 U.S. at 515-17, 100 S.Ct. at 1293-94; Elrod, 427 U.S. at 372, 96 S.Ct. at 2689. That control can be just as effective and offensive when the state reduces a citizen’s income by twenty percent as when the state reduces the citizen’s income by one hundred percent. The constitutionally significant point is not the quantum of impact, but rather it is the impact itself. While independent contractors may not lose all their income if a state contract is withdrawn, the knowledge that their income would drop by ten percent, may be sufficient to induce the contractors to conform their political views to those of the reigning power. It was this chilling effect on citizens’ first-amendment rights that produced the holding in Elrod and Branti, *684see Branti, 445 U.S. at 516-17, 100 S.Ct. at 1293-94; Elrod, 427 U.S. at 359, 96 S.Ct. at 2682, and because the same chilling effect inhibits independent contractors who lose their contracts because of their political views, the rule of Elrod and Branti is equally applicable to this case.
The likely consequences of the majority’s misstatement of the Elrod/Branti rule are predictable. By treating the cases as “revolutionary” holdings that afforded servants of the state greater first amendment rights than members of the public, the majority’s holding will encourage the contracting out of governmental functions. Public employees no longer needed because their work has been contracted out can then be freely discharged as surplus, while the officials in government will remain free to pressure contractors and their employees to support incumbent politicians. The employees of such contractors, forced against their will to contribute time, money, and loyalty to a party not of their choice, will be remediless when faced with the state-law, at-will employment doctrines. See, e.g., State ex rel. Sigall v. Aetna Cleaning Contractors, Inc., 47 Ohio App.2d 247, 248, 353 N.E.2d 913, 916-17 (Ct.App.1974) (state decision to contract out services previously performed by civil service employees approved), aff'd, 45 Ohio St.2d 308, 345 N.E.2d 61 (1976) (per curiam).
The opinion announcing the judgment of the court has the virtue of candor with respect to the problem addressed in the preceding paragraph. Judge Aldisert and those who join in his opinion make no effort to conceal their ardent desire that the first-amendment protections for public employees recognized in the line of cases extending from Updegraff in 1952 through Branti in 1980 should be overruled in the interest of “the centuries’ old practice of political patronage.” At 672, 675-76. However, as members of an intermediate court in a hierarchical structure, we are not at liberty to resort to meaningless factual distinctions in order to avoid clearly controlling Supreme Court precedent with which we disagree. A reference to Justice Powell’s attempted historical justification for patronage dismissals in his dissenting opinion in Elrod is no excuse for disregarding the majority holding.
More fundamentally, the majority’s sentimental attachment to the supposed virtues of the patronage system has led it to announce bad constitutional law. The majority’s rule is that the desire to enhance political party strength by using the economic power of the state in the interest of a political party is an interest so weighty that it overcomes the free association and free expression rights of those who seek to benefit from that economic power. The association and expression rights recognized in the cases from Updegraff through Branti are individual rights guaranteed to individuals by the first amendment. Those individuals who have gained access to the levers of power in the state also have individual rights, among them the individual right to belong to political parties. The artificial entity, the state, in its collective sense has an interest in efficiency with respect to the discharge of the functions entrusted to it by the individuals who select its managers. The state itself, however, has no right, in the first amendment or elsewhere, to advance the interests of a political party. Cf. Davis v. Bandemer, — U.S. —, 106 S.Ct. 2797, 92 L.Ed.2d 85 (1986) (a case involving claims of political gerrymandering in which the Court recognized that a controlling political party cannot constitutionally use its governmental authority to undercut the position of a noncontrolling political party). It seems to me a strange distortion of democratic political theory to hold that those individuals who have achieved control over the levers of power of the state can assert a state interest, compelling or otherwise, to use the economic power of the state for the purpose of preventing other members of the political collective from competing effectively to replace them.
Freedom of association for political purposes is perhaps the most significant individual right Americans enjoy. Utilizing state revenues for the purpose of enhancing the position of the reigning political *685powers to the disadvantage of all others flies in the face of our constitutional system. Despite paeans to the glories of the Jacksonian spoils system by Justice Powell and Judge Aldisert, I will never be convinced that the Founding Fathers, who so carefully devised checks and balances for the resolution of tensions among competing interest groups, intended to allow one interest group to use state economic power as a weapon in its competition with other interest groups. Judge Aldisert is plainly right that “permitting those who hold public office to employ independent contractors based on political party affiliation provides an effective method to implement the administrators’ program.” At 674. Aligning the state’s economic might with one political group is certainly an effective form of coercion.
The state, however, is not the fief of the controlling political party. Our constitutional system recognizes and protects the rights of individuals who belong to opposing parties. Thus, when a newly elected Republican administration discharges motor vehicle agents for the sole reason that they are Democrats, the state has violated the first-amendment rights of the agents, whether or not the agents are considered independent contractors or employees.4 Consequently, the district court erred in granting summary judgment in favor of the defendants in this section 1983 action, and I would reverse.

. At least one of the plaintiffs was a full-time motor vehicle agent, and thus was situated, for purposes of economic analysis, no differently than would be an at-will servant. The majority’s assumption that independent contractors are less subject to coercion than are servants is therefore of doubtful factual validity. There is no empirical evidence that independent contractors, especially those involved in providing personal services, are as a group less dependent on the government for work than are public servants. Moreover, a discharged servant can count on unemployment benefits in the transi- ' tion to a private sector job, while an independent contractor bears the entire risk of termination.


. The Supreme Court of New Jersey has recognized than an at-will contractual relationship is protected by federally protected liberty interests. See English v. College of Medicine and Dentistry of New Jersey, 73 N.J. 20, 23, 372 A.2d 295, 297 (1977).


. It even protects artificial persons such as corporations. See, e.g., Central Hudson Gas & Electric Corp. v. Public Service Comm’n, 447 U.S. 557, 561-62, 100 S.Ct. 2343, 2348-49, 65 L.Ed.2d 341 (1980); First National Bank of Boston v. Bellotti, 435 U.S. 765, 776, 98 S.Ct. 1407, 1415, 55 L.Ed.2d 707 (1978).


. For almost eighty years the essentially clerical function of collecting fees for and issuing motor vehicle registrations and licenses in New Jersey has served as a means for diverting to the pockets of the politically favored funds that would otherwise have been deposited in and devoted to the public fisc of New Jersey. While this lawsuit was pending, however, New Jersey abandoned the patronage system of awarding contracts for motor vehicle licensing in favor of a system of competitive bidding. See N.Y. Times, June 12, 1985, at B4, col. 6 (late ed.).